          Case 1:21-cv-07572-PGG Document 2 Filed 09/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                   -against-                                        ORDER
 JOSE BRITO,                                                    20 Cr. 63 (PGG)
                               Defendant.


 JOSE A. BRITO,
                               Petitioner                         21 Civ. 7572

                   -against-

 UNITED STATES OF AMERICA,

                               Respondent.

PAUL G. GARDEPHE, U.S.D.J.:

              On October 30, 2020, Defendant Jose Brito appeared before Magistrate Judge

Ona T. Wang and pleaded guilty to unlawfully entering the United States after having been

convicted of an aggravated felony and deported, in violation of 8 U.S.C. §§ 1326(a) and (b)(2).

(Plea Tr. (20 Cr. 63, Dkt. No. 40)) This Court accepted his plea on January 7, 2021. (20 Cr. 63,

Dkt. No. 46) On January 13, 2021, Brito was sentenced to 24 months’ imprisonment. (20 Cr.

63, Dkt. No. 49)

              On January 20, 2021, Brito filed notice that he appealed the judgment to the

Second Circuit. (20 Cr. 63, Dkt. No. 51) On August 31, 2021, Brito filed a petition pursuant to

28 U.S.C. § 2255, which was terminated due to a filing error and re-filed on September 9, 2021.

(20 Cr. 63, Dkt. No. 60; 21 Civ. 7572, Dkt. No. 1)

              Because Brito’s direct appeal is pending, the Court denies the present habeas

motion without prejudice as premature. Although the Court is not, strictly speaking, prohibited
          Case 1:21-cv-07572-PGG Document 2 Filed 09/16/21 Page 2 of 2




from adjudicating this motion while Brito’s direct appeal is pending, see United States v. Outen,

286 F.3d 622, 632 (2d Cir. 2002), it is in the interest of judicial economy “to avoid confusion or

waste of time resulting from having the same issues before two courts at the same time.” United

States v. Rodgers, 101 F.3d 247, 251 (2d Cir. 1996).

Dated: New York, New York
       September 16, 2021                              SO ORDERED.


                                                       _________________________________
                                                       Paul G. Gardephe
                                                       United States District Judge




                                                 2
